Exhibit 10.1

 

 

 

 

LEASE AGREEMENT

 

 

Between

 

 

 

 

 

FUND IV AND FUND V ASSOCIATES,

a Georgia general partnership,

as Landlord

 

 

And

 

 

 

 

 

SYNOVUS FINANCIAL CORP.,

a Georgia corporation,

as Tenant

 

 

 

Dated: December 30, 2003

 

 

 

For Space at

Centurion Center

10407 Centurion Parkway North

Jacksonville, FL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

No.

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

  

Premises

   6

2.

  

Lease Term

   6

3.

  

Base Rent

   7

4.

  

Rent Payment

   7

5.

  

Late Charge

   7

6.

  

Partial Payment

   7

7.

  

Construction of this Agreement

   7

8.

  

Use of Premises

   8

9.

  

Definitions

   8

10.

  

Repairs By Landlord

   8

11.

  

Repairs By Tenant

   9

12.

  

Alterations and Improvements

   9

13.

  

Operating Expenses

   10

14.

  

Landlord's Failure to Give Possession

   12

15.

  

Acceptance and Waiver

   13

16.

  

Signs

   13

17.

  

Advertising

   13

18.

  

Removal of Fixtures

   13

19.

  

Entering Premises

   14

20.

  

Services

   14

21.

  

Indemnities

   16

22.

  

Tenant's Insurance; Waivers

   16

23.

  

Governmental Requirements

   19

24.

  

Abandonment of Premises

   19

25.

  

Assignment and Subletting

   19

26.

  

Default

   20

27.

  

Remedies

   20

28.

  

Destruction or Damage

   21

29.

  

Eminent Domain

   22

30.

  

Service of Notice

   22

31.

  

Mortgagee's Rights

   22

32.

  

Tenant's Estoppel

   24

33.

  

Attorney's Fees and Homestead

   24

34.

  

Parking

   24

35.

  

Storage

   24

36.

  

Waste Disposal

   24

37.

  

Surrender of Premises

   25

38.

  

Cleaning Premises

   25

39.

  

No Estate In Land

   25

40.

  

Cumulative Rights

   25

41.

  

Paragraph Titles; Severability

   25

42.

  

Damage or Theft of Personal Property

   25

43.

  

Holding Over

   25

 

2



--------------------------------------------------------------------------------

44.

  

Security Deposit

   26

45.

  

Building Allowance and Tenant Finishes

   26

46.

  

Rules and Regulations

   26

47.

  

Quiet Enjoyment

   26

48.

  

Entire Agreement

   27

49.

  

Limitation of Liability

   27

50.

  

Submission of Agreement

   27

51.

  

Authority

   27

52.

  

Relocation

   27

53.

  

Broker Disclosure

   27

54.

  

Notices

   27

55.

  

Force Majeure

   28

56.

  

Financial Statements

   29

57.

  

Special Stipulations

   29

 

Exhibits:

 

A-Premises

B-Work Letter

C-Acknowledgement, Acceptance and Agreement

D-Special Stipulations

E-First Negotiation Space

 

3



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

 

The following is a summary of some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

1.    Building (See Section 1):    10407 Centurion Parkway North      Project
(See Section 1):    Centurion Center Jacksonville, FL 2.   
Premises (See Section 1):           Suites:    100 (Retail Bank) and 200
(Office)      Floor:    First (ground) and second      Rentable Square Feet:   
Suite 100- approximately 4,282           Suite 200- approximately 10,000 3.   
Term (See Section 2):    Approximately ten years and ten months 4.    Base Rent
+ Operating Expenses (See Sections 2, 3 and 13):

 

Lease Year


--------------------------------------------------------------------------------

 

Annual Rate Per Rentable

Square Foot of Premises

--------------------------------------------------------------------------------

  Monthly
Installment


--------------------------------------------------------------------------------

  Annual
Installment


--------------------------------------------------------------------------------

1*   $10.75 + $6.25 = $17.00   $ 20,232.83   $ 242,794.00 2  
$11.07 + $6.25** = $17.32   $ 20,616.66   $ 247,399.95 3  
$11.40 + $6.25** = $17.65   $ 21,012.01   $ 252,144.07 4  
$11.75 + $6.25** = $18.00   $ 21,419.21   $ 257,030.52 5  
$12.10 + $6.25** = $18.35   $ 21,838.63   $ 262,063.56 6  
$12.46 + $6.25** = $18.71   $ 22,270.63   $ 267,247.59 7  
$12.84 + $6.25** = $19.09   $ 22,715.60   $ 272,587.14 8  
$13.22 + $6.25** = $19.47   $ 23,173.91   $ 278,086.88 9  
$13.62 + $6.25** = $19.87   $ 23,645.97   $ 283,751.61 10  
$14.03 + $6.25** = $20.28   $ 24,132.19   $ 289,586.28 11  
$14.45 + $6.25** = $20.70   $ 24,633.00   $ 295,596.00

 

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*   For first ten (10) months of the first Lease Year, there will be no charge
for Rent, only the last two months of the same will be subject to the rate shown
in the chart above.

**   For Lease Years 2-11, the amount of $6.25 shown for Operating Expenses are
included for estimating purposes only and may vary as described below in Section
13 of the Lease.

 

5.

   Tenant’s Share (See Section 13):    16.3%

6.

   Security Deposit (See Section 44):    N/A

7.

   Landlord’s Broker (See Section 53):    Commercial Jacksonville      Tenant’s
Broker (See Section 53):    Grubb & Ellis/Phoenix Realty           Group, Inc.

8.

   Notice Address (See Section 54)     

 

5



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter called the “Lease”) is made and entered into
this 30th day December, 2003, by and between FUND IV AND FUND V ASSOCIATES, a
Georgia general partnership (hereinafter called “Landlord”), and SYNOVUS
FINANCIAL CORP., a Georgia corporation (hereinafter called “Tenant”).

 

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord, for general office and retail banking and
financial services purposes of a type customary for first-class office
buildings, the following described space (hereinafter called the “Premises”):

 

4,282 rentable square feet of space located on the 1st floor, and approximately
10,000 rentable square feet of space located on the 2nd floor, of a 4 story
building (the “Building”) located on the real property described in Exhibit “A”
attached hereto (the “Property”), said Premises to be located as shown by
diagonal lines on the drawing attached hereto as Exhibit “A-1” and made a part
hereof by reference. The Building is located within a larger office park
(“Project”) consisting of approximately 5.5 acres, together with any and all
improvements now or hereafter located thereon and together with any additional
land and/or buildings which Landlord hereinafter acquires and makes a part of
the Project. The Premises shall be prepared for Tenant’s occupancy in the manner
and subject to the provisions of Exhibit “B” attached hereto and made a part of
hereof. As used in this Lease, “rentable square feet” shall be determined by
multiplying “usable square feet” (as determined based upon the ANSI Z.65-1996
standard promulgated by the Building Owners and Managers Association) multiplied
by 1.13. Landlord and Tenant agree that the number of rentable square feet
described above will be confirmed and conclusively agreed upon by the parties
once build-out of the Premises has been completed according to the Work Letter
(see Exhibit “B”).

 

2,607 rentable square feet of space (the “Interim Space”) located on the 1st
floor of the Building to be temporarily occupied by Tenant during the
construction of the Premises. Tenant may occupy the Interim Space on January 15,
2004 and must vacate the same within ten (10) days after substantial completion
of the Premises. During Tenants occupancy of the same, all of the terms and
conditions of this Lease that apply to the Premises will apply to the Interim
Space, except that (a) no Base Rent for such space will be charged however
Operating Expenses will be assessed at a rate of $6.25 per rentable square foot;
(b) Tenant will accept the Interim Space “AS-IS, WHERE-IS” and Landlord makes no
warranty as to the condition of the Interim Space; and (c) Tenant will vacate
the space and restore the Interim Space to its condition as of the date Tenant
occupied the same, reasonable wear and tear accepted.

 

2. Lease Term. Tenant shall have and hold the Premises for a term (“Term”)
commencing on the date (the “Commencement Date”) on which Landlord delivers the
Premises to Tenant following substantial completion of the Premises as described
in the Work Letter and shall terminate at midnight on the last day (the
“Expiration Date”) of the one hundred and thirtieth (130th) full calendar month
following the Commencement Date, unless sooner terminated or extended as
hereinafter provided. Promptly following the Commencement Date, Landlord and
Tenant shall enter into a letter agreement in the form attached hereto as
Exhibit “C”, specifying the Commencement Date, the Expiration Date, the
conclusively agreed number of rentable square feet contained within the Premises
and the agreed amount of Base Rent payable hereunder for the first Lease Year
(as defined in Section 3 and 4 below).

 

6



--------------------------------------------------------------------------------

3. Base Rent. Tenant shall pay to Landlord, at P.O. Box 926040, Norcross,
Georgia 30010-6040, or at such other place as Landlord shall designate in
writing to Tenant, annual base rent (“Base Rent”) in the amounts set forth in
the Basic Lease Provisions. The term “Lease Year”, as used in the Basic Lease
Provisions and throughout this Lease, shall mean each and every consecutive
twelve (12) month period during the Term of this Lease, with the first such
twelve (12) month period commencing on the Commencement Date; provided, however,
if the Commencement Date occurs other than on the first day of a calendar month
the first Lease Year shall be that partial month plus the first full twelve (12)
months thereafter.

 

4. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on the first day of each calendar month, in advance,
in legal tender of the United States of America, without abatement, demand,
deduction or offset whatsoever, except as may be expressly provided in this
Lease. One full monthly installment of Base Rent shall be due and payable on the
date of execution of this Lease by Tenant for the first month’s Base Rent and a
like monthly installment of Base Rent shall be due and payable on or before the
first day of each calendar month following the Commencement Date during the Term
hereof; provided, that if the Commencement Date should be a date other than the
first day of a calendar month, the monthly Base Rent installment paid on the
date of execution of this Lease by Tenant shall be prorated to that partial
calendar month, and the excess shall be applied as a credit against the next
monthly Base Rent installment. Tenant shall pay, as Additional Rent, all other
sums due from Tenant under this Lease (the term “Rent”, as used herein, means
all Base Rent, Additional Rent and all other amounts payable hereunder from
Tenant to Landlord). Notwithstanding the foregoing, Rent shall not be considered
delinquent until after the tenth (10th) day of each month.

 

5. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or Additional Rent is not received by Landlord
on or before the tenth day of the month, or if any payment due Landlord by
Tenant which does not have a scheduled due date is not received by Landlord on
or before the tenth (10th) business day following the date Tenant was invoiced,
a late charge of five percent (5%) percent of such past due amount shall be
immediately due and payable as Additional Rent,. In the event that checks
submitted by Tenant to Landlord for payment of amounts due pursuant to the Lease
shall not be honored by the financial institute due to insufficient funds in
excess of two (2) times during the Term, Landlord may, in its sole discretion,
require that all future payments by Tenant to Landlord be paid by certified
funds, cashier’s check or cash.

 

6. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

 

7. Construction of this Agreement. No failure of Landlord or Tenant to exercise
any power given Landlord or Tenant hereunder, or to insist upon strict
compliance by the other party of its obligations hereunder, and no custom or
practice of the parties at variance with the terms hereof shall constitute a
waiver of Landlord’s or Tenant’s right to demand exact compliance with the terms
hereof. Time is of the essence of this Lease.

 

7



--------------------------------------------------------------------------------

8. Use of Premises.

 

(a) Tenant shall use and occupy the Premises for general office, retail banking
and financial services of a type customary for first-class office buildings and
for no other purpose. The Premises shall not be used for any illegal purpose,
nor in violation of any valid regulation of any governmental body, nor in any
manner to create any nuisance or trespass, nor in any manner to vitiate the
insurance or increase the rate of insurance on the Premises or the Building, nor
in any manner inconsistent with the first-class nature of the Building.

 

(b) Tenant shall not cause or permit the receipt, storage, use, location or
handling on the Property (including the Building and Premises) of any product,
material or merchandise which is explosive, highly inflammable, or a “hazardous
or toxic material,” as that term is hereafter defined. “Hazardous or toxic
material” shall include all materials or substances which have been determined
to be hazardous to health or the environment, including, without limitation
hazardous waste (as defined in the Resource Conservation and Recovery Act);
hazardous substances (as defined in the Comprehensive Emergency Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act); gasoline or any other petroleum product or by-product or
other hydrocarbon derivative; toxic substances, (as defined by the Toxic
Substances Control Act); insecticides, fungicides or rodenticide, (as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act); asbestos and radon and
substances determined to be hazardous under the Occupational Safety and Health
Act or regulations promulgated thereunder. Notwithstanding the foregoing, Tenant
shall not be in breach of this provision as a result of the presence in the
Premises of de minimis amounts of hazardous or toxic materials which are in
compliance with all applicable laws, ordinances and regulations and are
customarily present in a general office use (e.g., copying machine chemicals and
kitchen cleansers).

 

(c) The occupancy rate of the Premises shall in no event be more than four (4)
persons per one thousand (1,000) useable square feet within the Premises, or the
maximum occupancy permitted pursuant to applicable laws or codes, whichever is
less. In the event that Tenant exceeds this ratio, and Landlord consents to such
overage, Landlord may condition its consent upon Tenant’s payment of any and all
costs related with such overage, including without limitation, excessive
maintenance charges, increased electrical and HVAC usage, and increased parking
demand.

 

9. Definitions. “Landlord,” as used in this Lease, shall include the party named
in the first paragraph hereof, its representatives, assigns and successors in
title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned or sublet, shall also include Tenant’s assignees or subtenants,
as to the Premises, or portion thereof, covered by such assignment or sublease.
“Landlord” and “Tenant” include male and female, singular and plural,
corporation, partnership, limited liability company or individual, as may fit
the particular parties.

 

10. Repairs By Landlord. Tenant, by taking possession of the Premises, shall
accept and shall be held to have accepted the Premises as suitable for the use
intended by this Lease, provided that Landlord shall be responsible to perform
such punchlist items as set forth in the Acknowledgement, Amendment and
Acceptance letter in Exhibit C of this Lease. Landlord will also promptly remedy
any latent defects discovered within the Work during the first (1) year of the
Lease Term. Landlord shall not be required, after possession of the Premises has
been

 

8



--------------------------------------------------------------------------------

delivered to Tenant, to make any repairs or improvements to the Premises, except
as set forth in this Lease. Except for damage caused by casualty and
condemnation (which shall be governed by Section 28 and 29 below), and subject
to normal wear and tear, Landlord shall maintain in good repair the exterior
walls, roof, common areas, foundation, structural portions and the Building’s
mechanical, electrical, plumbing, heating, ventilating and air-conditioning
systems, provided such repairs are not occasioned by Tenant, Tenant’s invitees
or anyone in the employ or control of Tenant.

 

11. Repairs By Tenant. Except as described in Section 10 above, Tenant shall, at
its own cost and expense, maintain the Premises in good repair and in a neat and
clean, first-class condition, including making all necessary repairs and
replacements. Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Building caused by Tenant
or Tenant’s agents, employees, invitees, licensees, visitors or contractors,
including but not limited to any repairs or replacements necessitated by (i) the
construction or installation of improvements to the Premises by or on behalf of
Tenant, (ii) the moving of any Property into or out of the Premises. If Tenant
fails to make such repairs or replacements promptly, Landlord may, at its
option, make the repairs and replacements and the costs of such repair or
replacements shall be charged to Tenant as Additional Rent and shall become due
and payable by Tenant with the monthly installment of Base Rent next due
hereunder.

 

12. Alterations and Improvements. Except for minor, decorative alterations which
do not affect the Building structure or systems and are not visible from outside
the Premises and except for alterations that do not cost in excess of $2,500 in
the aggregate, Tenant shall not make or allow to be made any alterations,
physical additions or improvements in or to the Premises without first obtaining
in writing Landlord’s written consent for such alterations or additions, which
consent may be granted or withheld in the reasonable discretion of Landlord (if
the alterations will affect the Building structure or systems or will be visible
from outside the Premises), but which consent shall not be unreasonably withheld
(if the alterations will not affect the Building structure or systems and will
not be visible from outside the Premises). Upon Landlord’s request, Tenant will
furnish Landlord plans and specifications for any proposed alterations,
additions or improvements and shall reimburse Landlord for its reasonable cost
to review such plans. Any alterations, physical additions or improvements shall
at once become the property of Landlord; provided, however, Landlord, at its
option, may require Tenant to remove any alterations, additions or improvements
in order to restore the Premises to the condition existing on the Commencement
Date. All costs of any such alterations, additions or improvements shall be
borne by Tenant. All alterations, additions or improvements must be made in a
good, first-class, workmanlike manner and in a manner that does not disturb
other tenants (i.e., any loud work must be performed during non-business hours)
and Tenant must maintain appropriate liability and builder’s risk insurance
throughout the construction. Tenant does hereby indemnify and hold Landlord
harmless from and against all claims for damages or death of persons or damage
or destruction of property arising out of the performance of any such
alterations, additions or improvements made by or on behalf of Tenant. Under no
circumstances shall Landlord be required to pay, during the Term of this Lease
and any extensions or renewals thereof, any ad valorem or Property tax on such
alterations, additions or improvements, Tenant hereby covenanting to pay all
such taxes when they become due. In the event any alterations, additions,
improvements or repairs are to be performed by contractors or workmen other than
Landlord’s contractors or workmen, any such contractors or workmen must first be
approved, in writing, by Landlord. Landlord agrees to assign to Tenant any
rights it may have against the contractor of the Premises with respect to any
work performed by said contractor in connection with improvements made by
Landlord at the request of Tenant.

 

9



--------------------------------------------------------------------------------

13. Operating Expenses.

 

(a) Tenant agrees to reimburse Landlord throughout the Term, as Additional Rent
hereunder for Tenant’s Share (as defined below) of the annual Operating Expenses
(as defined below) in excess of the Operating Expenses for calendar year 2004
(hereinafter called the “Base Year Amount”). The term “Tenant’s Share” shall
mean the percentage determined by dividing the rentable square footage of the
Premises by the rentable square footage of the Building. Landlord and Tenant
hereby agree that Tenant’s Share is 16.30%. If Tenant does not lease the
Premises during the entire full calendar year in which the Term of this Lease
commences or ends, Tenant’s Share of excess Operating Expenses for the
applicable calendar year shall be appropriately prorated for the partial year,
based on the number of days Tenant has leased the Premises during that year.
Notwithstanding the foregoing, Tenant’s Share of Operating Expenses that are
controlled by Landlord will not increase by more that five percent (5.0%) as
compared to Tenant’s Share of the Operating Expenses that are controlled by
Landlord from the previous Lease Year. For purposes of this provision, Operating
Expenses not controlled by Landlord shall include, but not be limited to, taxes,
insurance, and utility rates.

 

(b) Operating Expenses shall be all those expenses of operating, servicing,
managing, maintaining and repairing the Property, Building, all parking areas
and related common areas (as well as an allocation of certain Project expenses,
as reasonably allocated by Landlord to the Building and the other buildings in
the Project) in a manner deemed by Landlord reasonable and appropriate and in
the best interest of the tenants of the Building and at market rates in a manner
consistent with first-class office buildings in the metropolitan area in which
the Project is located. Operating Expenses shall include, without limitation,
the following:

 

(1) All taxes and assessments, whether general or special, applicable to the
Property and the Building, which shall include real and personal property ad
valorem taxes, and any and all reasonable costs and expenses incurred by
Landlord in seeking a reduction of any such taxes and assessments. However,
Tenant shall not be obligated for taxes on the net income from the operation of
the Building, unless there is imposed in the future a tax on rental income on
the Building in lieu of the real Property ad valorem taxes, in which event such
tax shall be deemed an Operating Expense of the Building.

 

(2) Insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, ISO Causes of Loss Special Form property and
other coverages carried by Landlord on the Building and Property (including
terrorism insurance, if Landlord elects to carry it or is required to carry it
by any lender).

 

(3) All utilities, including, without limitation, water, power, heating,
lighting, ventilation, sanitary sewer and air conditioning of the Building, but
not including those utility charges actually paid by Tenant or other tenants of
the Building.

 

(4) Janitorial and maintenance expenses, including:

 

(i) Janitorial services and janitorial supplies and other materials used in the
operation and maintenance of the Building;

 

10



--------------------------------------------------------------------------------

(ii) The cost of maintenance and service agreements on equipment, window
cleaning, grounds maintenance, pest control, security, trash and snow removal,
and other similar services or agreements;

 

(5) Management fees (or a charge equal to fair market management fees if
Landlord provides its own management services) and the market rental value of a
management office (the square footage of market rental charged for such
management office shall not exceed 500 square feet);

 

(6) The costs, including interest, amortized over its useful life, of any
capital improvement made to the Building by or on behalf of Landlord after the
date of this Lease which is required under any governmental law or regulation
(or any judicial interpretation thereof) that was not applicable to the Building
as of the date of this Lease, and of the acquisition and installation of any
device or equipment designed to improve the operating efficiency of any system
within the Building or which is acquired to improve the safety of the Building
or Project.

 

(7) All services, supplies, repairs, replacements or other expenses directly and
reasonably associated with servicing, maintaining, managing and operating the
Building, including, but not limited to the lobby, vehicular and pedestrian
traffic areas and other common use areas.

 

(8) Wages and salaries of Landlord’s employees (not above the level of Building
Manager) engaged in the maintenance, operation, repair and services of the
Building, including taxes, insurance and customary fringe benefits.

 

(9) Legal and accounting costs.

 

(10) Costs to maintain and repair the Building and Property.

 

(11) Landscaping and security costs unless Landlord hires a third party to
provide such services pursuant to a service contract and the cost of that
service contract is already included in Operating Expenses as described above.

 

(12) The Building’s allocated share (as reasonably be determined by Landlord) of
certain expenses which are incurred on a Project-wide basis including, without
limitation, costs in connection with (i) landscaping, (ii) utility and road
repairs, (iii) security, (iv) signage installation, replacement and repair and
(v) taxes or assessments which are not assessed against a particular building or
the parcel on which it is located. If the Project is covered by a declaration
and/or an owners association and costs of the type described above are allocated
to the Building by way of dues or costs charged or assessed under that
declaration or by that association, those charges or dues shall be included in
the Operating Expenses. [See Special Stipulations for exclusions to Operating
Expenses for the Building, if applicable.]

 

(c) If requested by Tenant, Landlord shall, on or before the Commencement Date
and on or before December 20 of each calendar year, provide Tenant a statement
of the estimated monthly installments of Tenant’s Share of excess Operating
Expenses increases which will be due for the remainder of the calendar year in
which the Commencement Date occurs or for the upcoming calendar year, as the
case may be. In the event Landlord has not provided Tenant with such statement
prior to January 1 of any calendar year, Tenant shall continue to pay Tenant’s
Share of excess Operating Expenses in the same amount as the previous calendar
year,

 

11



--------------------------------------------------------------------------------

unless and until Landlord provides a statement of estimated monthly installments
for the current calendar year. As soon as practicable after December 31 of each
calendar year during the Term of this Lease, Landlord shall furnish to Tenant an
itemized statement of the Operating Expenses within the Building for the
calendar year then ended. Upon reasonable prior written request given not later
than thirty (30) days following the date Landlord’s statement is delivered to
Tenant, Landlord will provide Tenant detailed documentation to support the
itemized statement. If Tenant does not notify Landlord of any objection to
Landlord’s itemized statement within thirty (30) days of Landlord’s delivery
thereof, Tenant shall be deemed to have accepted such statement as true and
correct and shall be deemed to have waived any right to dispute the excess
Operating Expenses due pursuant to that statement.

 

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Sections 3 and 4 hereinabove, as Additional Rent hereunder, the
estimated monthly installment of Tenant’s Share of the excess Operating Expenses
for the calendar year in question. At the end of any calendar year if Tenant has
paid to Landlord an amount in excess of Tenant’s Share of excess Operating
Expenses for such calendar year, Landlord shall reimburse to Tenant any such
excess amount (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of excess
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.

 

(ii) For the calendar year in which this Lease terminates, and is not extended
or renewed, the provisions of this Section shall apply, but Tenant’s Share for
such calendar year shall be subject to a pro rata adjustment based upon the
number of days prior to the expiration of the Term of this Lease. Tenant shall
make monthly estimated payments of the prorata portion of Tenant’s Share for
such calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statements reveals that Tenant’s estimated
payments for the prorated Tenant’s Share for such calendar year exceeded the
actual prorated Tenant’s Share for such calendar year, Landlord shall include a
check for that amount along with the statement. If the statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such calendar
year were less than the actual prorated Tenant’s Share for such calendar year,
Tenant shall pay the shortfall to Landlord within thirty (30) days of the date
Tenant receives Landlord’s statement.

 

14. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant if
such failure is due to no fault of Landlord, to the failure of any construction
or remodeling of the Premises by Tenant to be completed or to the failure of any
previous tenant to vacate the Premises. Landlord will use commercially
reasonable efforts to give possession to Tenant by the scheduled Commencement
Date of the Term. If Landlord’s failure to do so is caused by the act of any
previous tenant holding over, Landlord agrees to use reasonable efforts to
recover possession as soon as reasonably possible, including filing a customary
dispossession action. If Landlord is not able to complete Work or the Additional
Work as scheduled pursuant to the Work Letter (subject to force majeure and
delays caused by Tenant), and such failure continues for sixty (60) days,
Tenant’s sole remedy shall be to terminate this Lease by written notice to
Landlord.

 

12



--------------------------------------------------------------------------------

15. Acceptance and Waiver. Except as provided in Section 10, above, and the
warranties and guaranties described in Section 3.06 of the Work Letter, as to
Landlord’s obligation to repair, Landlord shall not be liable to Tenant, its
agents, employees, guests or invitees (and, if Tenant is an entity, its
officers, agents, employees, guests or invitees) for any damage caused to any of
them due to the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
gas, water, sewer or steam pipes, from water rising from underground pipes or
the ground, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and shall
accept and shall be held to have accepted the Building and every appurtenances
thereof, and Tenant by said act waives any and all defects therein; provided,
however, that this Section shall not apply to any damages or injury caused by or
resulting from the negligence or willful misconduct of Landlord.

 

16. Signs. Landlord shall install the following signs on behalf of Tenant: (a)
monument sign on Centurion Parkway North prominently identifying Synovus Bank of
Jacksonville as a tenant in the Building; (b) a sign for Synovus Bank of
Jacksonville over the main entrance door to the Building (South side of
Building); (c) a facia sign on the Northwest portion of the Building which
includes the name of the bank and its logo and which is at a level (no lower
than between the 2nd and 3rd floor) that provides reasonable visibility
(Landlord agreeing to use reasonably commercial efforts, including tree/shrub
trimming) to traffic on J. Turner Butler Blvd. in the reasonable opinion of
Tenant; (d) a standard suite entry sign on or adjacent to the door to the
Premises (1st and 2nd floor); and (e) directional signs related to the
drive-through. The costs for the signage shall be paid out of the Tenant
Improvement Allowances. Otherwise, Tenant shall not paint or place signs,
placards, or other advertisement of any character upon the windows or inside
walls of the Premises except with the consent of Landlord which consent may be
withheld by Landlord in its absolute discretion, and Tenant shall place no signs
upon the outside walls, common areas or the roof of the Building.
Notwithstanding the foregoing, all signage to be installed pursuant to this
provision must first be approved as to location, size and style by Landlord
(which approval shall not be unreasonably withheld) and must be approved as
required under the CCRs of the office park in which the Building is located.
Tenant acknowledges that Landlord’s obligation to provide the signage described
in subsection (c) above is conditioned on Landlord receiving written
authorization pursuant to the CCRs that additional exterior signage may be
placed on the Building for at least one other tenant. If by Friday, January 9,
2004, such signage is not approved as required under the CCRs or if such written
authorization of additional exterior signage is not received by Landlord, Tenant
shall have the right to terminate this Lease with ten (10) business days that
such signage has been disapproved by delivering written notice to Landlord.
Landlord agrees to diligently pursue the approval of Tenant’s proposed signage
as described above.

 

17. Advertising. Landlord may advertise the Premises as being “For Rent” at any
time following a default by Tenant which remains uncured and at any time within
one hundred eighty (180) days prior to the expiration, cancellation or
termination of this Lease for any reason and during any such periods may exhibit
the Premises to prospective tenants.

 

18. Removal of Fixtures. If Tenant is not in default hereunder, Tenant may,
prior to the expiration of the Term of this Lease, or any extension thereof,
remove any trade fixtures and equipment which it has placed in the Premises
which can be removed without significant damage to the Premises, provided Tenant
repairs all damages to the Premises caused by such removal.

 

13



--------------------------------------------------------------------------------

19. Entering Premises. Landlord may enter the portion of the Premises located on
the second floor at reasonable hours (but may enter the portion of the Premises
located on the first floor only during business hours upon prior notice unless
there is an emergency) provided that Landlord’s entry shall not unreasonably
interrupt Tenant’s business operations and that prior notice is given when
reasonably possible (and, if in the opinion of Landlord any emergency exists, at
any time and without notice): (a) to make repairs, perform maintenance and
provide other services described in Section 20 below (no prior notice is
required to provide routine services) which Landlord is obligated to make to the
Premises or the Building pursuant to the terms of this Lease or to the other
premises within the Building pursuant to the leases of other tenants; (b) to
inspect the Premises to see that Tenant is complying with all of the terms and
conditions of this Lease and with the rules and regulations hereof; (c) to
remove from the Premises any articles or signs kept or exhibited therein in
violation of the terms hereof; (d) to run pipes, conduits, ducts, wiring,
cabling or any other mechanical, electrical, plumbing or HVAC equipment through
the areas behind the walls, below the floors or above the drop ceilings; and (e)
to exercise any other right or perform any other obligation that Landlord has
under this Lease. Landlord shall be allowed to take all material into and upon
the Premises that may be required to make any repairs, improvements and
additions, or any alterations, without in any way being deemed or held guilty of
trespass and without constituting a constructive eviction of Tenant. The Rent
reserved herein shall not abate while said repairs, alterations or additions are
being made and Tenant shall not be entitled to maintain a set-off or
counterclaim for damages against Landlord by reason of loss from interruption to
the business of Tenant because of the prosecution of any such work. All such
repairs, decorations, additions and improvements shall be done during ordinary
business hours, or, if any such work is at the request of Tenant to be done
during any other hours, the Tenant shall pay all overtime and other extra costs.

 

20. Services.

 

(a) The normal business hours of the Building shall be from 7:00 A.M. to 6:00
P.M. on Monday through Friday, and 8:00 A.M. to 1:00 P.M. on Saturday, exclusive
of holidays reasonably designated by Landlord (“Building Holidays”). Initially
and until further notice by Landlord to Tenant, the Building Holidays shall be:
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving and
Christmas. Landlord will not change the Building Holidays without Tenant’s
consent, which will not be unreasonably withheld. Landlord shall furnish the
following services during the normal business hours of the Building except as
noted:

 

(i) Elevator service for passenger and delivery needs (to be provided 24 hours,
7 days a week);

 

(ii) Air conditioning adequate to cool the Premises to a temperature of
approximately 75 degrees Fahrenheit, dry bulb (+ or – 2 degrees) at a maximum
relative humidity of 50% and heat adequate to warm the Premises to a temperature
of approximately 70 degrees Fahrenheit, dry bulb with no humidity control, as
necessary for outside temperatures as determined by ASHRAE Summer and Winter
Comfort Zones, subject to governmental regulations. After hours HVAC will be
available to for purchase by Tenant at the rate of $40 per hour, per floor;

 

14



--------------------------------------------------------------------------------

(iii) Hot and cold running water for all restrooms and lavatories (to be
provided 24 hours, 7 days a week);

 

(iv) Soap, paper towels, and toilet tissue for public restrooms;

 

(v) Janitorial service Monday through Friday, in keeping with the standards
generally maintained in similar office buildings in the metropolitan area in
which the Project is located;

 

(vi) Custodial, electrical and mechanical maintenance services are provided
Monday through Friday;

 

(vii) Electric power for lighting and outlets not in excess of a total of 5
watts per useable square foot of the Premises at 100% connected load (to be
provided 24 hours, 7 days a week);

 

(viii) Replacement of Building standard lamps and ballasts as needed;

 

(ix) Repairs and maintenance as described in Section 10 of this Lease; and

 

(x) General management, including supervision, inspections, recordkeeping,
accounting, leasing and related management functions.

 

(b) The services provided in subparagraph (a) herein, and the amount of Rent
prescribed herein are predicated on and are in anticipation of certain usage of
the Premises by Landlord as follows:

 

(i) Air conditioning design is based on sustained outside temperatures being no
higher and no lower than the outside temperatures for the weather station
closest to the Building as set forth in the 2001 ASHRAE Fundamentals Handbook,
Chapter 27, Climatic Design Information, Tables 1A and 1B for Heating and
Cooling Design Conditions (89% Heating Dry Bulb Column 2b, and 1% Cooling Dry
Bulb/Mean Coincident Wet Bulb Columns 2c and 2d), with sustained occupancy of
the Premises by no more than four (4) persons per 1,000 useable square feet of
floor area (or the maximum occupancy permitted pursuant to applicable laws or
codes, whichever is less) and heat generated by electrical lighting and fixtures
not to exceed 5 watts [subject to Landlord’s determination] per useable square
foot.

 

(ii) Tenant shall have no right to any services in excess of those provided
herein. If Tenant uses services in an amount or for a period in excess of that
provided for herein, then Landlord reserves the right to: charge Tenant as
Additional Rent hereunder a reasonable sum as reimbursement for the direct cost
of such added services; charge Tenant for the cost of any additional equipment
or facilities or modifications thereto, necessary to provide the additional
services; and/or to discontinue providing such excess services to Tenant.
Landlord shall also have the right to charge Tenant a reasonable administrative
charge if the electricity or water services for the Premises are separately
metered.

 

15



--------------------------------------------------------------------------------

(c) Landlord shall not be liable for any damages directly or indirectly
resulting from the interruption in any of the services described above, nor
shall any such interruption entitle Tenant to any abatement of Rent or any right
to terminate this Lease. Landlord shall use all reasonable efforts to furnish
uninterrupted services as required above. Notwithstanding the foregoing, if any
of the services described above continue for seventy-two (72) hours, Tenant’s
Base Rent shall abate for each additional day such service is not provided.
Tenant shall have the right to use a temporary generator, at its expense, in the
event of a disruption of electricity.

 

21. Indemnities. Tenant does hereby indemnify and save harmless Landlord against
all claims for damages to persons or property which are caused anywhere in the
Building or on the Property by the negligence or willful misconduct of Tenant,
its agents or employees or which occur in the Premises (or arise out of actions
taking place in the Premises) unless such damage is caused by the negligence or
willful misconduct of Landlord, its agents, or employees. Landlord does hereby
indemnify and hold Tenant harmless against all claims for damages to persons or
property if caused by the negligence or willful misconduct of Landlord, its
agents or employees. The indemnities set forth hereinabove shall include the
obligation to pay reasonable expenses incurred by the indemnified party,
including, without limitation, reasonable, actually incurred attorney’s fees.
The indemnities contained herein do not override the waivers contained in
Section 22(d) below.

 

22. Tenant’s Insurance; Waivers.

 

(a) Tenant further covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

 

(i) Commercial General and Umbrella Liability Insurance covering the Premises
and Tenant’s use thereof against claims for personal injury or death, property
damage and product liability occurring upon, in or about the Premises, such
insurance to be written on an occurrence basis (not a claims made basis), with a
limit for each occurrence not less than $2,000,000 and to have umbrella coverage
of not less than $5,000,000 for each policy year. The insurance coverage
required under this Section 22(a)(i) shall, in addition, extend to any liability
of Tenant arising out of the indemnities provided for in Section 21 and, if
necessary, the policy shall contain a contractual endorsement to that effect.
CGL insurance shall be written on ISO occurrence form CG 00 01 01 96 (or a
substitute form providing equivalent or better coverage). The certificate of
insurance evidencing the Commercial General Liability form of policy shall
specify all endorsements required herein, shall name all additional insureds
required by Section 22(b) below and shall specify on the face thereof that the
limits of such policy applies separately to the Premises.

 

(ii) Commercial all risk property insurance covering all of the items included
in Tenant’s leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, and alterations,
additions or changes made by Tenant pursuant to Section 12, in an amount not
less than one hundred percent (100%) of their full replacement value from time
to time during the Term, providing protection against perils included within the
ISO Special Causes of Loss —Form insurance policy (or substitute form providing,
in Landlord’s

 

16



--------------------------------------------------------------------------------

reasonable discretion, equivalent or better coverage), together with insurance
against [deletion subject to Landlord’s approval] vandalism and malicious
mischief. Any policy proceeds from such insurance shall be held in trust by
Tenant’s insurance company for the repair, construction and restoration or
replacement of the property damaged or destroyed unless this Lease shall cease
and terminate under the provisions of Section 28 of this Lease. The certificate
of insurance evidencing such coverage which is delivered by Tenant pursuant to
Section 22(b) below shall designate Landlord and Wells Management, Inc. as loss
payee as their interests may appear with respect to the Building, all leasehold
improvements, heating, ventilating and air-conditioning equipment and all
fixtures (other than Tenant’s trade fixtures).

 

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

 

(iv) Business Interruption Insurance equal to not less than fifty percent (50%)
of the estimated annual gross earnings (as defined in the standard form of
business interruption insurance provision) of Tenant generated from or through
the Premises for its most recent fiscal year, which insurance shall be issued on
an “all risks” basis (or its equivalent).

 

(v) Automobile (and if necessary, commercial umbrella) liability insurance with
a limit of not less than $5,000,000 for each accident. Such insurance shall
insure liability arising out of any automobiles used in connection with Tenant’s
business (including owned, hired, leased and non-owned automobiles).

 

(b) All policies of the insurance provided for in Section 22(a) shall be issued
in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A-X in the most current available “Best’s
Insurance Reports” (or other comparable rating agency), and licensed to do
business in the state in which Landlord’s Building is located. Landlord, in its
sole discretion, shall be permitted to temporarily waive or accept alternative
coverages for Tenant’s insurance as required by the terms of this Section 22.
Each and every such policy:

 

(i) shall name Landlord and its management company (Wells Management, Inc.) as
an additional insured (as well as any mortgagee of Landlord) and the coverage in
item (ii) shall also name Landlord as loss payee as its interest may appear with
respect to all leasehold improvements, heating, ventilating and air-conditioning
equipment and fixtures (other than Tenant’s trade fixtures).

 

(ii) shall (and a certificate thereof shall be delivered to Landlord at or prior
to the execution of the Lease) be delivered to each of Landlord and any such
other parties in interest within thirty (30) days after delivery of possession
of the Premises to Tenant and thereafter within thirty (30) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate. Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent;

 

(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and

 

17



--------------------------------------------------------------------------------

(iv) In the event a loss arises from the sole negligence of Tenant, Tenant’s
policy shall be primary. In the event a loss arises from the sole negligence of
the Landlord, Landlord’s insurance shall be primary. In the event a loss arises
from negligence on the part of both Tenant and Landlord, each respective Party’s
insurance shall contribute proportionately to the extent of each Party’s
culpability in the loss.

 

(c) Any insurance provided for in Section 22(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

 

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance;

 

(iii) any such policy or policies [except any covering the risks referred to in
Section 22(a)] shall specify therein (or Tenant shall furnish Landlord with a
written statement from the insurers under such policy specifying) the amount of
the total insurance allocated to the Tenant’s improvements and property more
specifically detailed in Section 22(a); and

 

(iv) the requirements set forth in this Section 22 are otherwise satisfied.

 

(d) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by an ISO Causes of Loss—Special Form property
insurance of the type described in Section 22(a)(ii) above. Each party shall
also be responsible for the payment of any deductible amounts required to be
paid under the applicable ISO Causes of Loss—Special Form property insurance
carried by the party whose property is damaged. These waivers shall apply if the
damage would have been covered by a customary ISO Causes of Loss—Special Form
property insurance policy, even if the party fails to obtain such coverage. The
intent of this provision is that each party shall look solely to its insurance
with respect to property damage or destruction which can be covered by ISO
Causes of Loss —Special Form property insurance of the type described in Section
22(a)(ii). To further effectuate the provisions of this Section 22(d), Landlord
and Tenant both agree to provide copies of this Lease (and in particular, these
waivers) to their respective insurance carriers and to require such insurance
carriers to waive all rights of subrogation against the other party with respect
to property damage covered by the applicable ISO Causes of Loss—Special Form
property insurance policy.

 

(e) Landlord and Tenant acknowledge and agree that any contractors (and
subcontractors of any tier) hired to do work in the Premises will be required to
carry sufficient insurance coverage insuring the contractor (or subcontractor),
Tenant and Landlord with terms equivalent to those specified in this Section 22,
and Landlord or Tenant shall provide certificates of such insurance to the other
party prior to commencing any work in the Premises.

 

18



--------------------------------------------------------------------------------

23. Governmental Requirements. Tenant shall, at its own expense, promptly comply
with all requirements of any legally constituted governmental or public
authority made necessary by reason of Tenant’s occupancy of the Premises,
including, without limitation, the Americans with Disabilities Act. Landlord
shall, at its own expense, promptly comply with all requirements of any legally
constituted governmental or public authority, including, without limitation, the
Americans with Disabilities Act, in connection with the portions of the Building
and Building systems that Landlord is responsible to repair and replace.

 

24. Abandonment of Premises. Tenant agrees not to abandon or vacate the Premises
during the Term of this Lease for a period of more than ninety (90) days. If
Tenant does abandon or vacate the Premises for more than ninety (90) days,
Landlord may terminate this Lease, by written notice to Tenant at any time prior
to Tenant reoccupying the Premises, but such termination shall not entitle
Landlord to pursue any other remedies unless an uncured Event of Default then
exists, in which case Landlord may pursue any and all remedies provided by this
Lease, at law or in equity.

 

25. Assignment and Subletting. Tenant may not, without the prior written consent
of Landlord, which consent may be withheld by Landlord in its sole, unfettered
discretion, assign this Lease or any interest hereunder, or sublet the Premises
or any part thereof, or permit the use of the Premises by any party other than
Tenant. In the event that Tenant is a corporation or entity other than an
individual, any transfer of a majority or controlling interest in Tenant
(whether by stock transfer, merger, operation of law or otherwise) shall be
considered an assignment for purposes of this paragraph and shall require
Landlord’s prior written consent. Consent to one assignment or sublease shall
not waive this provision, and all later assignments and subleases shall likewise
be made only upon the prior written consent of Landlord. Tenant shall reimburse
Landlord for its legal and administrative costs in reviewing any such proposed
assignment or sublease. Subtenants or assignees shall become liable to Landlord
for all obligations of Tenant hereunder, without relieving Tenant’s liability
hereunder and, in the event of any default by Tenant under this Lease, Landlord
may, at its option, but without any obligation to do so, elect to treat such
sublease or assignment as a direct Lease with Landlord and collect rent directly
from the subtenant. In addition, upon any request by Tenant for Landlord’s
consent to an assignment or sublease, Landlord may elect to terminate this Lease
and recapture all of the Premises (in the event of an assignment request) or the
applicable portion of the Premises (in the event of a subleasing request);
provided, however, if Landlord notifies Tenant that Landlord elects to exercise
this recapture right, Tenant may, within five (5) business days of its receipt
of Landlord’s notice, notify Landlord that Tenant withdraws its request to
sublease or assign, in which case Tenant shall continue to lease all of the
Premises, subject to the terms of this Lease and Landlord’s recapture notice
shall be null and void. If Tenant desires to assign or sublease, Tenant must
provide written notice to Landlord describing the proposed transaction in detail
and providing all documentation (including detailed financial information for
the proposed assignee or subtenant) reasonably necessary to let Landlord
evaluate the proposed transaction. Landlord shall notify Tenant within twenty
(20) days of its receipt of such notice whether Landlord elects to exercise its
recapture right and, if not, whether Landlord consents to the requested
assignment or sublease. If Landlord fails to respond within such twenty (20) day
period, Landlord will be deemed not to have elected to recapture and not to have
consented to the assignment or sublease. If Landlord does consent to any
assignment or sublease request and the assignee or subtenant pays to Tenant an
amount in excess of the Rent due under this Lease (after deducting Tenant’s
reasonable, actual expenses in obtaining such assignment or sublease, amortized
in equal monthly installments over the then remainder of the Term), Tenant shall
pay 75% of such excess to Landlord as and when the monthly payments are received
by Tenant.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant shall have the right to assign the Lease
or sublease the Premises, or any part thereof, to an “Affiliate” without the
prior written consent of Landlord, provided that the assigning party is not in
default under the Lease. For purposes of this provision, the term “Affiliate”
shall mean any corporation or other entity controlling, controlled by, or under
common control with (directly or indirectly) Tenant, including, without
limitation, any parent corporation controlling Tenant or any subsidiary that
Tenant controls. The term “control,” as used herein, shall mean the power to
direct or cause the direction of the management and policies of the controlled
entity through the ownership of more than fifty percent (50%) of the voting
securities in such controlled entity. For purposes of this provision, Synovus
Bank of Jacksonville, a Florida banking corporation, is deemed an Affiliate of
Tenant. Subtenants or assignees shall become liable to Landlord for all
obligations of Tenant hereunder, without relieving Tenant’s liability hereunder
and, in the event of any default by Tenant under this Lease. Any subtenant or
assignee of Tenant pursuant to this provision shall have the right to sublet and
assign the Lease to Affiliates so long as Tenant remains liable under the Lease.

 

26. Default. If Tenant shall default in the payment of Rent herein reserved when
due and fails to cure such default within five (5) business days after written
notice of such default is given to Tenant by Landlord; or if Tenant shall be in
default in performing any of the terms or provisions of this Lease other than
the provisions requiring the payment of Rent, and fails to cure such default
within thirty (30) days after written notice of such default is given to Tenant
by Landlord, or, if such default cannot be cured within thirty (30) days, Tenant
shall not be in default if Tenant promptly commences and diligently proceeds the
cure to completion as soon as possible and in all events within ninety (90)
days; or if Tenant is adjudicated a bankrupt; or if a permanent receiver is
appointed for Tenant’s Property and such receiver is not removed within sixty
(60) days after written notice from Landlord to Tenant to obtain such removal;
or if, whether voluntarily or involuntarily, Tenant takes advantage of any
debtor relief proceedings under any present or future law, whereby the Rent or
any part thereof, is, or is proposed to be, reduced or payment thereof deferred;
or if Tenant’s effects should be levied upon or attached and such levy or
attachment is not satisfied or dissolved within thirty (30) days after written
notice from Landlord to Tenant to obtain satisfaction thereof; or, if Tenant is
an individual, in the event of the death of the individual and the failure of
the executor, administrator or personal representative of the estate of the
deceased individual to have assigned the Lease within three (3) months after the
death to an assignee approved by Landlord; then, and in any of said events,
Landlord, at its option, may exercise any or all of the remedies set forth in
Section 27 below.

 

27. Remedies. Upon the occurrence of any default set forth in Section 26 above
which is not cured by Tenant within the applicable cure period provided therein,
if any, Landlord may exercise all or any of the following remedies:

 

(a) terminate this Lease by giving Tenant written notice of termination, in
which event this Lease shall terminate on the date specified in such notice and
all rights of Tenant under this Lease shall expire and terminate as of such
date, Tenant shall remain liable for all obligations under this Lease up to the
date of such termination and Tenant shall surrender the Premises to Landlord on
the date specified in such notice, and if Tenant fails to so surrender, Landlord
shall have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects without being liable for
prosecution or any claim of damages therefor;

 

20



--------------------------------------------------------------------------------

(b) terminate this Lease as provided in the immediately preceding subsection and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including without limitation, the then present value of (i) the total
Rent which would have been payable hereunder by Tenant for the period beginning
with the day following the date of such termination and ending with the
Expiration Date of the term as originally scheduled hereunder, minus (ii) the
aggregate reasonable rental value of the Premises for the same period (as
determined by a real estate broker, mutually acceptable to both Landlord and
Tenant and licensed in the state where the Project is located, who has at least
ten (10) years experience, immediately prior to the date in question evaluating
commercial office space, taking into account all relevant factors including,
without limitation, the length of the remaining Term, the then current market
conditions in the general area, the likelihood of reletting for a period equal
to the remainder of the Term, net effective rates then being obtained by
landlords for similar type space in similar buildings in the general area,
vacancy levels in the general area, current levels of new construction in the
general area and how that would affect vacancy and rental rates during the
period equal to the remainder of the Term and inflation), plus (iii) the costs
of recovering the Premises, and all other expenses incurred by Landlord due to
Tenant’s default, including, without limitation, reasonable attorneys’ fees,
plus (iv) the unpaid Rent earned as of the date of termination, plus interest,
all of which sum shall be immediately due and payable by Tenant to Landlord;

 

(c) without terminating this Lease, and without notice to Tenant, Landlord may
in its own name, but as agent for Tenant enter into and take possession of the
Premises and re-let the Premises, or a portion thereof, as agent of Tenant, upon
any terms and conditions as Landlord may deem necessary or desirable (Landlord
shall have no obligation to attempt to re-let the Premises or any part thereof.
Upon any such re-letting, all rentals received by Landlord from such re-letting
shall be applied first to the costs incurred by Landlord in accomplishing any
such re-letting, and thereafter shall be applied to the Rent owed by Tenant to
Landlord during the remainder of the term of this Lease and Tenant shall pay any
deficiency between the remaining Rent due hereunder and the amount received by
such re-letting as and when due hereunder;

 

(d) allow the Premises to remain unoccupied and collect Rent from Tenant as it
becomes due; or

 

(e) pursue such other remedies as are available at law or in equity.

 

28. Destruction or Damage.

 

(a) If the Building or the Premises are totally destroyed by storm, fire,
earthquake, or other casualty, or damaged to the extent that, in Landlord’s
reasonable opinion the damage cannot be restored within one hundred eighty (180)
days of the date Landlord provides Tenant written notice of Landlord’s
reasonable estimate of the time necessary to restore the damage, or if the
damage is not covered by standard ISO Causes of Loss – Special Form property
insurance, or if the Landlord’s lender requires that the insurance proceeds be
applied to its loan, Landlord shall have the right to terminate this Lease
effective as of the date of such destruction or damage by written notice to
Tenant on or before thirty (30) days following Landlord’s notice described in
the next sentence and Rent shall be accounted for as between Landlord and Tenant
as of that date. Landlord shall provide Tenant with notice within sixty (60)

 

21



--------------------------------------------------------------------------------

days following the date of the damage of the estimated time needed to restore,
whether the loss is covered by Landlord’s insurance coverage and whether or not
Landlord’s lender requires the insurance proceeds be applied to its loan.

 

(b) If the Premises are damaged by any such casualty or casualties but Landlord
is not entitled to or does not terminate this Lease as provided in subparagraph
(a) above, this Lease shall remain in full force and effect, Landlord shall
notify Tenant in writing within sixty (60) days of the date of the damage that
the damage will be restored (and will include Landlord’s good faith estimate of
the date the restoration will be complete), in which case Rent shall abate as to
any portion of the Premises which is not usable, and Landlord shall restore the
Premises to substantially the same condition as before the damage occurred as
soon as practicable, whereupon full Rent shall recommence.

 

29. Eminent Domain. If the whole of the Building or Premises, or such portion
thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord for their intended purposes, is condemned or taken by any
legally constituted authority for any public use or purpose, then in either of
said events, Landlord may terminate this Lease by written notice to Tenant and
the Term hereby granted shall cease from that time when possession thereof is
taken by the condemning authorities, and Rent shall be accounted for as between
Landlord and Tenant as of that date. If a portion of the Building or Premises is
so taken, but not such amount as will make the Premises unusable in the
reasonable judgment of Landlord for the purposes herein leased, or if Landlord
elects not to terminate this Lease, this Lease shall continue in full force and
effect and the Rent shall be reduced prorata in proportion to the amount of the
Premises so taken. Tenant shall have no right or claim to any part of any award
made to or received by Landlord for such condemnation or taking, and all awards
for such condemnation or taking shall be made solely to Landlord. Tenant shall,
however, have the right to pursue any separate award that does not reduce the
award to which Landlord is entitled.

 

30. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises.

 

31. Mortgagee’s Rights.

 

(a) Tenant agrees that this Lease shall be subject and subordinate (i) to any
mortgage, deed to secure debt or other security interest now encumbering the
Property and to all advances which may be hereafter made, to the full extent of
all debts and charges secured thereby and to all renewals or extensions of any
part thereof, and to any mortgage, deed to secure debt or other security
interest which any owner of the Property may hereafter, at any time, elect to
place on the Property; (ii) to any assignment of Landlord’s interest in the
leases and rents from the Building or Property which includes the Lease which
now exists or which any owner of the Property may hereafter, at any time, elect
to place on the Property; and (iii) to any Uniform Commercial Code Financing
Statement covering the personal property rights of Landlord or any owner of the
Property which now exists or any owner of the Property may hereafter, at any
time, elect to place on the foregoing personal property (all of the foregoing
instruments set forth in (i), (ii) and (iii) above being hereafter collectively
referred to as “Security Documents”). Tenant agrees upon request of the holder
of any Security Documents (“Holder”) to hereafter execute any

 

22



--------------------------------------------------------------------------------

documents which the counsel for Landlord or Holder may deem necessary to
evidence the subordination of the Lease to the Security Documents. If Tenant
fails to execute any such requested documents, Landlord or Holder is hereby
empowered to execute such documents in the name of Tenant evidencing such
subordination, as the act and deed of Tenant, and this authority is hereby
declared to be coupled with an interest and not revocable.

 

(b) In the event of a foreclosure pursuant to any Security Documents, Tenant
shall at the election of the Landlord, thereafter remain bound pursuant to the
terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure (“Purchaser”), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any instrument or
certificate that may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment.

 

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in the
Lease, for the recovery of Rent or for any other default or event of default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord); or (b)
subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.

 

(d) Tenant hereby acknowledges that if the interest of Landlord hereunder is
covered by an assignment of Landlord’s interest in Lease, Tenant shall pay all
Rent due and payable under the Lease directly to the Holder of the assignment of
Landlord’s interest in Lease upon notification of the exercise of the rights
thereunder by the Holder thereof.

 

(e) Notwithstanding anything to the contrary set forth in this Section 31, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

 

(f) Notwithstanding anything to the contrary in this Section 31, as a condition
of Tenant’s obligation to subordinate the Lease as described herein, Landlord
shall use its best efforts to cause Holder to enter into a subordination,
non-disturbance and attornment agreement reasonably acceptable to Tenant.

 

23



--------------------------------------------------------------------------------

32. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) days prior written request by Landlord, execute, acknowledge and deliver to
Landlord a written statement certifying that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), the dates to
which the Rent has been paid, that Tenant is not in default hereunder and has no
offsets or defenses against Landlord under this Lease, whether or not to the
best of Tenant’s knowledge Landlord is in default hereunder (and if so,
specifying the nature of the default), and other matters reasonably requested by
Landlord concerning the status of the Lease and the Premises, it being intended
that any such statement delivered pursuant to this paragraph may be relied upon
by a prospective purchaser of Landlord’s interest or by a mortgagee of
Landlord’s interest or assignee of any security deed upon Landlord’s interest in
the Premises.

 

33. Attorney’s Fees. If Landlord or Tenant exercises any of the remedies
provided under this Lease as a result of the other party’s failure to comply
with its obligations, or if Landlord or Tenant brings any action to enforce its
rights under this Lease, the failing party shall be obligated to reimburse the
prevailing party, on demand, for all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred in connection therewith.

 

34. Parking. No rights to specific parking spaces are granted under this Lease
except that Landlord shall reserve eight contiguous parking spaces for Tenant
among the ten parking spaces located at the location shown on the Exhibit “F”
attached hereto and incorporated herein; however, subject to Landlord’s rights
pursuant to the remainder of this Section 34, Tenant shall be entitled to use up
to 4 spaces per each 1,000 rentable square feet of space in the initial Premises
(56 total spaces, including the 8 reserved spaces) in the parking facilities
located on the Property. All parking spaces provided to Tenant shall be
unreserved and are to be used by Tenant, its employees and invitees in common
with the other tenants of the Building and their employees and invitees.
Landlord reserves the right to build improvements upon, reduce the size of,
relocate, reconfigure, and/or make alterations or additions to such parking
facilities at any time provided that Tenant’s consent will be required before
the relocation of Tenant’s eight (8) reserved spaces, such consent not to be
unreasonably withheld. The use of the parking spaces is provided by Landlord to
Tenant without additional charge.

 

35. Storage. If Landlord makes available to Tenant any storage space outside the
Premises, anything stored therein shall be wholly at the risk of Tenant, and
Landlord shall have no responsibility or liability for the items stored therein.

 

36. Waste Disposal.

 

(a) All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be disposed of through the
janitorial service.

 

(b) Tenant shall be responsible for the removal and disposal of any waste deemed
by any governmental authority having jurisdiction over the matter to be
hazardous or infectious waste or waste requiring special handling, such removal
and disposal to be in accordance with any and all applicable governmental rules,
regulations, codes, orders or requirements. Tenant agrees to separate and mark
appropriately all waste to be removed and disposed of through the janitorial
service pursuant to (a) above and hazardous, infectious or special waste to be
removed and disposed of by Tenant pursuant to this subparagraph (b). Tenant
hereby indemnifies and holds harmless Landlord from and against any loss,
claims, demands, damage or injury Landlord may suffer or sustain as a result of
Tenant’s failure to comply with the provisions of this subparagraph (b).

 

24



--------------------------------------------------------------------------------

37. Surrender of Premises. Subject to Special Stipulation D-2, whenever under
the terms hereof Landlord is entitled to possession of the Premises, Tenant at
once shall surrender the Premises and the keys thereto to Landlord in the same
condition as on the Commencement Date hereof, natural wear and tear only
excepted, and Tenant shall remove all of its personalty therefrom. Landlord may
forthwith re-enter the Premises and repossess itself thereof and remove all
persons and effects therefrom, using such force as may be necessary without
being guilty of forcible entry, detainer, trespass or other tort. Tenant’s
obligation to observe or perform these covenants shall survive the expiration or
other termination of the Term of this Lease. If the last day of the Term of this
Lease or any renewal falls on Sunday or a legal holiday, this Lease shall expire
on the business day immediately preceding.

 

38. Cleaning Premises. Upon vacating the Premises, Tenant agrees to return the
Premises to Landlord broom clean and in the same condition when Tenant’s
possession commenced, natural wear and tear excepted, regardless of whether any
Security Deposit (as defined in Section 44 below) has been forfeited.

 

39. No Estate In Land. This contract shall create the relationship of landlord
and tenant between Landlord and Tenant; no estate shall pass out of Landlord;
Tenant has only a usufruct, not subject to levy or sale, and not assignable by
Tenant except with Landlord’s consent.

 

40. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon the parties hereto shall be cumulative but not restrictive to those given
by law.

 

41. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

 

42. Damage or Theft of Personal Property. All personal property brought into the
Premises shall be at the risk of the Tenant only and Landlord shall not be
liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Building, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents.

 

43. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, Tenant shall be a tenant at will and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental shall be at
the higher of 150% of the monthly Base Rent payable hereunder upon such
expiration of the Term hereof, or of any renewal term, or 150% of the then
current fair market rental value of the Premises as the same would be adjusted
pursuant to the provisions of Section 4 hereof. In the event Tenant remains in
possession of the Premises after the expiration of the Term hereof, or any
renewal term, without Landlord’s written consent, Tenant shall be a tenant at
sufferance and may be evicted by Landlord without any notice, but

 

25



--------------------------------------------------------------------------------

Tenant shall be obligated to pay rent for such period that Tenant holds over
without written consent at the same rate provided in the previous sentence and
shall also be liable for any and all other damages Landlord suffers as a result
of such holdover including, without limitation, the loss of a prospective tenant
for such space. There shall be no renewal of this Lease by operation of law or
otherwise. Nothing in this Section shall be construed as a consent by Landlord
for any holding over by Tenant after the expiration of the Term hereof, or any
renewal term.

 

44. Security Deposit. Intentionally Omitted.

 

45. Building Allowance and Tenant Finishes.

 

(a) Landlord will provide to Tenant an allowance (“Allowance”) of $30.00 per
rentable square foot contained within the Premises to be applied to the cost of
the Work and Additional Work described in Exhibit “B”. Landlord will also
provide space planning, architectural and engineering services at its expense
for the Work as provided in the Work Letter. Tenant and Landlord agree that all
costs of the Work and Additional Work in excess of such Allowance which are
requested by Tenant and approved by Landlord shall be paid by Tenant to Landlord
as follows: twenty-five (25%) percent of Tenant’s estimated costs prior to the
commencement of the Work, fifty percent (50%) of Tenant’s estimated costs within
five (5) business days of Landlord’s notice that fifty percent (50%) of the Work
is complete and the balance of actual costs upon substantial completion and
prior to occupancy. Landlord’s notice to Tenant that the work is fifty percent
(50%) complete and substantially complete shall include a certificate from the
architect stating that the work is substantially complete and setting forth an
itemized invoice of the amount due Landlord. The amount due for each installment
shall be due and payable by Tenant twenty (20) days following delivery of the
notice and certification described above. Should Tenant fail to pay for such
excess costs when due as herein provided, such amount due shall accrue interest
at the rate of one and one-half (1 1/2%) percent per month or fraction thereof
from the date such payment is due until paid (Annual Percentage Rate—18%) and
the failure to pay such amount when due shall be a default, subject to the
provisions of Section 26.

 

(b) The Work Letter attached hereto as Exhibit “B” is hereby made a part of this
Lease, and its provisions shall control in the event of a conflict with the
provisions contained in this Lease.

 

46. Rules and Regulations. The rules and regulations in regard to the Building,
annexed hereto, and all reasonable rules and regulations which Landlord may
hereafter, from time to time, adopt and promulgate for the government and
management of said Building, are hereby made a part of this Lease and shall,
during the said term, be observed and performed by Tenant, his agents, employees
and invitees.

 

47. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
term hereof. Landlord shall not be responsible for the acts or omissions of any
other tenant, Tenant or third party that may interfere with Tenant’s use and
enjoyment of the Premises.

 

26



--------------------------------------------------------------------------------

48. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

 

49. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Building, as
such interest is constituted from time to time, and neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner of any
partner of Landlord, shall have any personal liability whatsoever with respect
to this Lease. No owner of the Property, whether or not named herein, shall have
liability hereunder after it ceases to hold title to the Property.

 

50. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

 

51. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, each of the
persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the state where the Project
is located, that Tenant has full right, power and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
In the event any such representation and warranty is false, all persons who
execute this Lease shall be individually, jointly and severally, liable as
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing representations and
warranties.

 

52. Relocation. Intentionally Omitted.

 

53. Broker Disclosure. Commercial Jacksonville, a real estate broker licensed in
the State of Florida, has acted as agent for Landlord in this transaction and is
to be paid a commission by Landlord pursuant to a separate agreement. Grubb &
Ellis/Phoenix Realty Group, Inc., a real estate broker licensed in the State of
Florida, has acted as agent for Tenant in this transaction and is to be paid a
commission by Landlord pursuant to a separate agreement. Landlord represents
that it has dealt with no other broker other than the broker(s) identified
herein. Landlord agrees that, if any other broker makes a claim for a commission
based upon the actions of Landlord, Landlord shall indemnify, defend and hold
Tenant harmless from any such claim. Tenant represents that it has dealt with no
broker other than the broker(s) identified herein. Tenant agrees that, if any
other broker makes a claim for a commission based upon the actions of Tenant,
Tenant shall indemnify, defend and hold Landlord harmless from any such claim.
Tenant will cause its broker to execute a customary lien waiver, adequate under
the law of the state where the Project is located, to extinguish any lien claims
such broker may have in connection with this Lease.

 

54. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by facsimilie
or by nationally recognized overnight courier service at the addresses set forth
below. Any such notice shall be deemed given on the date sent or deposited for
delivery in accordance with one of the permitted methods described above. The
time period for responding to any such notice shall begin on the date the notice
is actually received, but refusal to accept delivery or inability to accomplish

 

27



--------------------------------------------------------------------------------

delivery because the party can no longer be found at the then current notice
address, shall be deemed receipt. Either party may change its notice address by
notice to the other party in accordance with the terms of this Section 54. Upon
the Commencement Date, notices must be sent to Tenant at the Premises, to the
attention of Tenant’s CEO, as well as to the addresses set forth below. The
following are the initial notice addresses for each party:

 

Landlord’s Notice Address:

   Wells Management, Inc.      6200 The Corners Parkway, Suite 250     
Norcross, Georgia 30092-2295      Attention: Property Manager      Fax: (770)
243-8197

With a copy to:

   Wells Capital, Inc.      6200 The Corners Parkway, Suite 250      Norcross,
Georgia 30092-2295      Attention: Asset Manager      Fax:

With a copy to:

   Hatcher Thomas LLC      1401 Dresden Drive, Suite 300      Atlanta, Georgia
30319      Attn: Don Thomas      Fax: (404) 816-9724

Tenant’s Notice Address:

   Synovus Financial Corp.      1000 5th Avenuye      Columbus, Georgia 31901  
   Attn: Chris Peebles      Fax: (706) 649-5215

With a copy to:

   Leboeuf, Lamb, Greene & Macrae, LLP      50 N. Laura St., Suite 2800     
Jacksonville, FL 32202      Attention: Karl B. Hanson, Jr.      Fax: (904)
353-1673

 

55. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond Landlord’s control (a “force
majeure event”) which results in the Landlord being unable to timely perform its
obligations hereunder to repair the Premises, provide services, or complete Work
(as provided in Exhibit “B”), so long as Landlord diligently proceeds to perform
such obligations after the end of the force majeure event, Landlord shall not be
in breach hereunder, this Lease shall not terminate, and Tenant’s obligation to
pay any Base Rent, additional rent, or any other charges and sums due and
payable shall not be excused.

 

28



--------------------------------------------------------------------------------

56. Financial Statements. Intentionally Omitted. [Landlord agrees to delete this
requirement so long as Synovus Financial Corp. is Tenant and remains liable upon
assignment of the Lease to Synovus Bank of Jacksonville.]

 

57. Special Stipulations. The Special Stipulations, if conflicting, if any,
attached hereto as Exhibit “D ” are modifications to the terms of this Lease and
such Special Stipulation shall control in the event of any conflict with the
other provisions of this Lease or any exhibits hereto.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
the day and year first above written.

 

LANDLORD:

FUND IV AND FUND V ASSOCIATES

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

        (CORPORATE SEAL)

TENANT:

SYNOVUS FINANCIAL CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

        (CORPORATE SEAL)

 

30



--------------------------------------------------------------------------------

RULES AND REGULATIONS

 

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenants or used by them for any purpose other than
those of ingress and egress. The floors, skylights and windows that reflect or
admit light into any place in said building shall not be covered or obstructed
by Tenants. The toilets, drains and other water apparatus shall not be used for
any other purpose than those for which they were constructed and no sweepings,
rubbish or other obstructing substances shall be thrown therein.

 

2. No advertisement or other notice shall be inscribed, painted or affixed on
any part of the outside or inside of said building, except upon the doors, and
of such order, size and style, and at such places, as shall be approved and
designated by Landlord. Interior signs on doors will be ordered for Tenants by
Landlord, the cost thereof to be charged to and paid for by Tenants.

 

3. No Tenant shall do or permit to be done in his Premises, or bring or keep
anything therein, which shall in any way increase the rate of insurance carried
by Landlord on the Building, or on the Property, or obstruct or interfere with
the rights of other Tenants or in any way injure or annoy them, or violate any
applicable laws, codes or regulations. Tenants, agents, employees or invitees
shall maintain order in the Premises and the Building, shall not make or permit
any improper noise in the Premises or the Building or interfere in any way with
other Tenants, tenants or those having business with them. Nothing shall be
thrown by Tenants, their clerks or servants, out of the windows or doors, or
down the passages or skylights of the Building. No rooms shall be occupied or
used as sleeping or lodging apartments at any time. No part of the Building
shall be used or in any way appropriated for gambling, immoral or other unlawful
practices, and no intoxicating liquor or liquors shall be sold in the Building.

 

4. Tenants shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Premises, except as may be specifically provided otherwise
in the Lease.

 

5. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

 

6. Except as otherwise provided in the Lease, no alterations be made to any part
of the Building or the Premises by putting up or changing any partitions, doors
or windows, nor shall any connection be made in the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord.
All glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken by Tenant or
Tenant’s agent, the same shall be immediately replaced or repaired by Tenant
(subject to Tenant’s compliance with Section 12 of the Lease) and put in order
under the direction and to the satisfaction of Landlord, or its agents, and
shall be kept whole and in good repair. Tenants shall not injure, overload, or
deface the Building, the woodwork or the walls of the Premises, nor carry on
upon the Premises any noxious, noisy or offensive business.

 

7. A reasonable number of card keys will be furnished Tenants without charge. No
additional security systems, access systems, locks or latches shall be put upon
any door without the written consent of Landlord other than the security
measures related to the Tenant’s vault. Landlord hereby consents to the
implementation by Tenant, at Tenant’s cost, of a card access security system in
the Premises. Tenants, at the termination of their Lease, shall return to
Landlord all card keys to doors in the Building.

 

31



--------------------------------------------------------------------------------

8. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles, including the location of Tenant’s
portable-removable vault which Landlord agrees will be located within the first
floor of the Premises. Tenants must make arrangements with the superintendent of
the Building when the elevator is required for the purpose of the carrying of
any kind of freight.

 

9. The use of burning fluid, camphene, benzine, kerosene or anything except gas
or electricity, for lighting the Premises, is prohibited. No offensive gases or
liquids will be permitted.

 

10. If Tenants desire blinds, coverings or drapes over the windows, they must be
of such shape, color and material as may be prescribed by Landlord, and shall be
erected only with Landlord’s consent and at the expense of the Tenant desiring
them. No awnings shall be placed on the Building.

 

11. All high-voltage wiring and cabling work shall be done only by contractors
approved in advance by Landlord and Landlord shall have the right to have all
such work supervised by Building engineering/maintenance personnel.

 

12. At Landlord’s discretion, Landlord may hire security personnel for the
Building, and every person entering or leaving the Building may be questioned by
such personnel as to the visitor’s business in the Building and shall sign his
or her name on a form provided by the Building for so registering such persons.
This requirement shall not apply to the portion of the Premises used as a retail
bank, Landlord shall have no liability with respect to breaches of the Building
security, if any.

 

13. No smoking shall be permitted in any portion of the interior of the Building
(including the Premises).

 

14. Tenants shall not install equipment that causes electrical consumption at
any time to exceed the capacity of the existing feeders, risers, or wiring.

 

15. No soliciting of any type is permitted in the Project.

 

32



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY

 

[INSERT LEGAL DESCRIPTION FOR BUILDING]

 

33



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

PREMISES

 

[ATTACH FLOOR PLAN SHOWING

PREMISES BY DIAGONAL LINES]

 

34



--------------------------------------------------------------------------------

EXHIBIT “B”

(WORK LETTER)

 

[To Be Attached.]

 

35



--------------------------------------------------------------------------------

EXHIBIT “C”

 

ACKNOWLEDGMENT, ACCEPTANCE AND AMENDMENT

 

Tenant hereby acknowledges that the Premises demised pursuant to the Lease to
which this Exhibit “C is attached (the “Lease”), and all tenant finish items to
be completed by the Landlord, or Landlord’s contractors, have been
satisfactorily completed in every respect, except for the punchlist items set
forth below, and Tenant hereby accepts said Premises as substantially complete
and ready for the uses intended as set forth in the Lease. Landlord shall
complete the punchlist items, if any, as soon as is reasonably possible.
Possession of the Premises is hereby delivered to Tenant, and any damages to
walls, ceilings, floors or existing work, except for any damages caused by
Landlord or Landlord’s contractors in completing any punchlist items, shall be
the sole responsibility of Tenant.

 

If any improvements or tenant finishes are to be constructed or installed by
Tenant or Tenant’s contractors, as previously approved by Landlord, Tenant
hereby agrees to indemnify and hold harmless Landlord from and against any
claims, demands, loss or damage Landlord may suffer or sustain as a result of
such work by Tenant or Tenant’s contractors, including, without limitation, any
claim of lien which may be filed against the Premises or Landlord’s Property as
a result of such work by Tenant’s contractors or representatives. In the event
any such claim of lien is filed against Landlord’s Property by any contractor,
laborer or materialman performing work on the Premises at Tenant’s direction,
Tenant agrees to cause such lien to be discharged, by payment of the claim or
bond, within ten (10) days of receipt of demand by Landlord.

 

Tenant and Landlord hereby further acknowledge and agree as follows:

 

1. The Commencement Date (as defined in the Lease) is                     ,
20     and the Expiration Date (as defined in the Lease) is
                    , 20    .

 

2. The exact rentable square feet contained within the Premises is             
square feet; and if differing from Exhibit “A-1” attached to the Lease, the
Premises are as shown and outlined in red on Exhibit “C-1” attached hereto.

 

3. Tenant’s Share is             %.

 

4. The initial Base Rent payable under the Lease is $            , payable in
equal monthly installments as provided in the Lease.

 

5. Rent under the Lease will commence as of             .

 

6. Tenant intends to occupy the Premises on             .

 

7.              (No.) keys to the Premises have been delivered to Tenant or
Tenant’s representative.

 

36



--------------------------------------------------------------------------------

8. The following punch list items are all that remain to be completed by
Landlord or Landlord’s contractor:

 

 

9. This Acknowledgment, Acceptance and Amendment, when executed by Landlord and
Tenant, shall be attached to and shall become a part of the Lease. If any
provision contained herein conflicts with any provision of the Lease, the
provisions hereof shall supersede and control, and the Lease shall be deemed
modified and amended to conform with the provisions hereof.

 

10. Other agreements or modifications:

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals,
this          day of                     , 200    .

 

LANDLORD:

FUND IV AND FUND V ASSOCIATES

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

        (CORPORATE SEAL)

TENANT:

SYNOVUS FINANCIAL CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

        (CORPORATE SEAL)

 

38



--------------------------------------------------------------------------------

EXHIBIT “D”

 

SPECIAL STIPULATIONS

 

D-1. Tenant will be responsible for any and all rent or excise tax assessed
against the Premises by the State of Florida or related governmental agency.

 

D-2. Tenant’s Termination Right. On the last day of the ninety-fourth (94th)
month of the Lease Term, Tenant may, at its option, terminate this Lease by (i)
delivering written notice to Landlord of such election at least two-hundred and
seventy (270) days prior to such date (the “Termination Notice”) and (ii) paying
to Landlord along with the Termination Notice the amount of equivalent to the
last four (4) months of Base Rent and Tenant’s Share of Operating Expenses due
under the Lease (the “Termination Payment”). As a condition of such termination
and as of date of termination, Tenant must remove its vault and drive-through
ATM kiosk and restore the Premises to the condition it was in as of the
Commencement Date, reasonable wear and tear excepted.

 

D-3 Option to Renew. So long as this Lease is in full force and effect and
Tenant (a) is occupying and doing business from the Demised Premises at the time
the election is exercised; (b) is not in default under this Lease either at the
time of the election or at the effective date thereof; and (c) has maintained a
history of payments within the applicable grace period, if any, provided under
the Lease, Tenant shall have the option to renew this Lease for three (3)
additional terms of five (5) years each (the “First Renewal Term”, the “Second
Renewal Term” and the “Third Renewal Term”). Such option to renew may be
exercised by Tenant by giving written notice to Landlord of Landlord’s intention
to renew the Lease at least one hundred fifty (150) days prior to the expiration
of the original Lease Term (the “Original Term”) or the First Renewal Term or
the Second Renewal Term, as the case may be (the “Renewal Election Date”).
During the following sixty days, Tenant will have the exclusive right to
negotiate the terms and conditions of such renewal with Landlord. If Landlord
and Tenant agree upon such terms and conditions and if Tenant properly exercises
its right to extend the Lease Term for the First Renewal Term, the First Renewal
Term shall commence on the day immediately following the expiration date of the
Original Term; and if Tenant properly exercises its right to extend the Lease
Term for the Second Renewal Term, the Second Renewal Term shall commence on the
day immediately following the expiration date of the First Renewal Term; and if
Tenant properly exercises its right to extend the Lease Term for the Third
Renewal Term, the Third Renewal Term shall commence on the day immediately
following the expiration date of the Second Renewal Term. In the event that
Tenant shall fail to exercise the applicable option to renew on or before the
Renewal Election Date of if Landlord and Tenant fail to agree on the terms and
conditions of such renewal, such applicable option to renew, and any subsequent
option to renew, shall be null and void in its entirety. Notwithstanding
anything to the contrary in this Lease, the options to renew herein provided are
unique and personal to Tenant and shall not be transferable to any assignee,
subtenant or other successor-in-interest to Tenant other than Affiliates to
which the Lease has been assigned pursuant to Section 25 of the Lease.

 

D-4 Right of First Negotiation. At any time after the end of the second (2nd)
Lease Year, but during the Lease Term, as the same may be renewed or extended
pursuant to the terms of this Lease, so long as this Lease is in full force and
effect and Tenant: (a) is occupying and doing business from the Premises at the
time the election is exercised, (b) is not in default under the Lease either at
the time of the election or at the effective date thereof and (c) has maintained
a history of payments within the applicable grace period, if any, provided under
the Lease, Tenant

 

39



--------------------------------------------------------------------------------

shall have a one-time right of first negotiation (“First Negotiation Right”) to
lease space on the first and second floor of the Building and described on
Exhibit E attached hereto (the “First Negotiation Space”). Landlord agrees that
once the First Negotiation Space becomes available to lease (and any leases and
renewal rights of any existing tenants have expired) and prior to marketing the
First Negotiation Space for lease to third parties, Landlord will submit to
Tenant a summary of the business and economic terms (including, but not limited
to, rental rate, duration, square footage, etc) which Landlord is willing to
accept from Tenant for the lease of the First Negotiation Space (the “Offered
Lease”). Tenant must exercise its First Negotiation Right on or before the tenth
(10th) business day after Tenant’s receipt of such notice by sending Landlord a
notice stating that Tenant elects to rent the portion of the First Negotiation
Space described in the offered Lease (the “First Negotiation Space”) upon the
terms and conditions set forth in this Special Stipulation D-4. To be timely,
such notice must be postmarked within the ten (10) day period.

 

If Tenant timely exercises the First Negotiation Right, Landlord and Tenant will
promptly negotiate and enter into a lease (the “New Lease”) of the First
Negotiation Space upon the terms and conditions of the Offered Lease. If Tenant
does not timely exercise the First Negotiation Right, such right shall terminate
and shall be no longer of any force or effect.

 

D-5. Exclusions to Operating Expenses. The following items will be excluded from
the definition of Operating Expenses as set forth in Section 13 of the Lease:

 

(a) Capital expenditures except those capital expenditures (a) made primarily to
reduce Operating Expenses, or to comply with any laws or other governmental
requirements, or (b) for replacements (as opposed to additions or new
improvements) of non-structural items located in the common areas of the
property required to keep such areas in good condition; provided, all such
permitted capital expenditures (together with reasonable financing charges)
shall be amortized for purposes of this Lease over the useful life of the item
in accordance with generally accepted accounting principles.

 

(b) Costs of alteration of the premises of tenants of the Building, depreciation
charges, interest and principal payments on mortgages, ground rental payments,
real estate brokerage and leasing commissions, expenses incurred in enforcing
obligations of tenants of the Building, salaries and other compensation of
executive officers of the managing agent of the Building senior to the Building
manager, costs of any special service provided to any one tenant of the Building
but not to tenants of the Building generally, and costs of marketing or
advertising the Building.

 

(c) In the event the occupancy in the Building during any calendar year of the
term is less than 95%, then variable cost component of Operating Expenses shall
be “grossed up” to the amount of Operating Expenses that, using reasonable
projections, would normally be expected to be incurred during such year if the
Building were 95% occupied; and such projections shall be consistently applied.
Notwithstanding the foregoing, at no time shall Landlord collect Operating
Expenses from all tenants in the Building which exceeds the actual operating
expenses incurred.

 

40



--------------------------------------------------------------------------------

D-6. Right to Audit. Provided that Tenant is not then in default beyond any
applicable cure period under this Lease, Tenant shall have the right, once each
calendar year, to reasonably review supporting data for the calculation of
Operating Expenses, in accordance with the following procedure:

 

(a) Tenant shall, within sixty (60) days after the end of the calendar year,
deliver a written notice to Landlord specifying the Operating Expenses that are
claimed to be incorrect and requesting the right to audit the data related to
the same. In no event shall Tenant be entitled to withhold, deduct, or offset
any monetary obligation of Tenant to Landlord under the Lease pending the
completion of and regardless of the results of any audit hereunder.

 

(b) Tenant agrees that any review of records shall be at the sole expense of
Tenant and shall be conducted by an independent firm of certified public
accountants of national standing (so long as such firm does not conduct such
audit on a contingent fee basis) and conducted according to Generally Accepted
Accounting Principles. Tenant acknowledges and agrees that any records reviewed
constitute confidential information of Landlord, which shall not be disclosed to
anyone other than the accountants performing the review and the principals of
Tenant who receive the results of the review. The disclosure of such information
to any other person, whether or not caused by the conduct of Tenant, shall
constitute a material breach of this Lease.

 

(c) Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing. In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of deviation shall be deemed to be correct. In the
event that the results of the review of records (taking into account, if
applicable, the results of any additional review caused by Landlord) reveal that
Tenant has overpaid obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent installment
obligations to pay Operating Expenses. If it is determined that Tenant overpaid
by ten percent or more (10%) of the total charges of Operating Expenses for the
calendar year, Landlord will pay Tenant’s reasonable accounting fees incurred in
connection with the audit. In the event that such results show that Tenant has
underpaid its obligations for a preceding period, Tenant shall be liable for
Landlord’s reasonable accounting fees, and the amount of such underpayment shall
be paid by Tenant to Landlord with the next succeeding installment obligation of
Operating Expenses.

 

D-7. Exclusive. Tenant shall have the exclusive right to operate a retail
banking facility (including ATMs), within the Building. Such exclusive right
shall in no way limit Landlord’s ability to lease space within the Building to
tenants within the banking industry for use as general office space only. If
Landlord wishes to lease space to prospective tenants that engage in business
activities that would violate Tenant’s exclusive right described herein,
Landlord may request Tenant’s consent to the same, which consent will not be
unreasonably withheld if such prospective tenant does not compete with Tenant in
providing the day-to-day services described above.

 

D-8. Radon. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

 

D-9. Default by Landlord. If Landlord fails to observe or perform any term or
condition required to be observed or performed by it under this Lease which
failure materially, adversely

 

41



--------------------------------------------------------------------------------

affects Tenant’s use and occupancy of or access to the Premises, and Landlord
does not cure such failure within thirty (30) days (or within a reasonable time
thereafter if necessary under the circumstances so long as Landlord is diligent
in its prosecution of the cure of such failure) after receipt of written notice
from Tenant specifying such failure and requesting that it be remedied, then,
subject to the provisions of Section 49 of the Lease, Tenant shall be entitled,
at its election, to exercise concurrently or successively, any one or more of
the rights available in law or in equity under the laws of the United States or
the State of Florida. Notwithstanding the foregoing to the contrary and except
as set forth below, Tenant shall have no right, and hereby expressly waives any
right to, perform any work on behalf of Landlord or otherwise exercise “self
help” and any right to deduct or withhold any amounts from any rentals due
hereunder. Tenant acknowledges and agrees that all of it covenants and
obligations, contained herein are independent of Landlord’s covenants and
obligations contained herein. Tenant shall neither be relieved from the
performance of its covenants and obligations (including, without limitation, the
obligation to pay Rent) nor entitled to terminate this Lease, due to a breach or
default by Landlord of any of its obligations or covenants, unless expressly
permitted to the contrary by the terms of this Lease.

 

If Landlord defaults in the performance of Landlord’s obligations under the Work
Letter and Section 10 of this Lease (the “Landlord Repair Obligations”), which
default continues beyond the notice and cure period set forth in this Section
and if Landlord’s default directly, materially and adversely affects Tenant’s
use of the Premises or access to the Premises on the terms and conditions of
this Lease, Tenant shall have the right to deliver notice (the “Self-Help
Notice”) to Landlord that Tenant intends to perform (“Self Help”) on Landlord’s
behalf on the terms and conditions hereinafter set forth. The Self Help Notice
shall specify the specific action required of Landlord under the terms of the
Lease and shall specify the steps Tenant intends to take in performing on
Landlord’s behalf. If Landlord does not commence the cure identified in the Self
Help Notice (or a reasonable substitute therefor) within fifteen (15) days of
Landlord’s receipt of the Self Help Notice, then subject to the following,
Tenant shall have the right to proceed to take the Self Help specifically
identified in the Self Help Notice.

 

Notwithstanding the foregoing to the contrary, if Landlord believes that the
action identified in the Self Help Notice is not required because it is not
necessary pursuant to the terms of the Lease, or if Landlord is already taking
the actions Landlord believes appropriate in the circumstances in accordance
with its obligations under the Lease, Landlord shall have the option within said
fifteen-day period to submit the dispute to arbitration in the City of
Jacksonville, State of Florida, pursuant to the commercial arbitration rules
then in effect of the American Arbitration Association (or at any other place,
or under any other form of arbitration mutually acceptable to Landlord and
Tenant).

 

If the action identified in the Self Help Notice is required under the terms of
the Lease to be taken by Landlord and is not taken within such fifteen (15) days
period, and Landlord has not submitted the dispute to arbitration as aforesaid,
then so long as Tenant delivers to Landlord detailed information setting forth a
particularized breakdown of the costs and expenses incurred in connection with
the Self Help taken by Tenant, Tenant shall be entitled to set-off from Base
Rent Tenant’s reasonable and necessary, actual out-of-pocket costs and expenses
in effecting such Self Help, but only to the extent consistent with that
identified in the Self Help Notice. Landlord shall have the right to dispute any
amount so set-off by submitting the dispute to arbitration in the City of
Jacksonville, State of Florida, pursuant to the commercial arbitration rules
then in effect of the American Arbitration Association (or at any other place,
or under any other form of arbitration mutually acceptable to Landlord and
Tenant).

 

42



--------------------------------------------------------------------------------

In the event Tenant undertakes such Self Help, Tenant shall use only those
contractors used by Landlord in the Building for work on such systems of
facilities unless such contractors are unwilling or unable to perform, or timely
perform, such work, in which event Tenant may utilitze the services of any other
qualified contractor which normally and regularly performs similar work in other
first-class, workmanlike manner and otherwise in accordance with the provisions
of Sections 11 and 12 of the Lease and subject to compliance with all other
provisions of the Lease, including, without limitation, Sections 21 and 22
hereof.

 

43



--------------------------------------------------------------------------------

EXHIBIT “E”

 

FIRST NEGOTIATION SPACE

 

[ATTACH FLOOR PLAN SHOWING

FIRST NEGOTIATION SPACE BY DIAGONAL LINES]

 

44



--------------------------------------------------------------------------------

EXHIBIT “F”

 

RESERVED PARKING

 

45